Title: To Benjamin Franklin from ——— Favier, [1782?]
From: Favier, ——
To: Franklin, Benjamin


Bon Maître[1782?]
Mes malheurs ne vous Sont pas connus, et si l’on vous en a dit quelque chose, ce ne peut être que sous un paliatif. J’ai regret de ne vous en avoir rien dit dans le temps où je le pouvois, ou vous l’avoir donné par écrit et bien détaillé, ce tissu de miseres! Aujourd’hui on débite que vous m’avez renvoyé parce que je vous ai fait des torts, et cette calomnie m’a atteint à Senlis, où je travaillois paisiblement en attendant une paix prochaine. Je vous prie très-humblement de me donner un certificat qui démente une telle accusation, laquelle ne manqueroit pas de me faire un tort irréparable. Je Suis encore Sans ouvrage et manquant de tout; ma misere est telle, que j’ai cherché à m’engager, mais on n’a pas voulu de moi à cause de mon âge. On dit plus, on dit que je Suis un espion de police; mais qui est-ce qui me donne de Si mauvais noms? Des coquins et des espions eux-mêmes, payés pour ça. Pourquoi cherche-t-on à vous nuire de la Sorte? C’est ce que j’ignore; mais mr. Pierres, imprimeur de la police, n’est pas de mes amis; il protege l’auteur de cette calomnie, contre lequel je donna un placet, le 10 mars de cette même année, au Lieutenant de police, duquel je n’ai eu aucune réponse. Cette histoire diabolique est dans ma tête, Sans qu’il y manque une Syllabe, et elle Contient au moins Six feuilles in-40. de Saint-Augustin. J’ai l’honneur d’être, avec le plus profond respect, du meilleur des Maîtres, le plus humble et le plus obéissant et le plus zélé de Ses Serviteurs
FAVIER
 
Addressed: A Monsieur / Monsieur le Docteur franklin, / Ministre Plénipotentiaire des Etat-Unis / de l’Amérique Septentrionale, à la Cour / de france, à Passy, en Son hôtel. / A Passy-les-Paris
Notation: Favier.
